Title: To Thomas Jefferson from Thomas McKean, 20 January 1804
From: McKean, Thomas
To: Jefferson, Thomas


               
                  Sir 
                  Lan: Jany. 20th. 1804
               
               I have the honor to transmit to you, an exemplified copy of an Act of the General Assembly of the Commonwealth of Pennsylvania entitled “An Act to ratify on behalf of the State of Pennsylvania, an amendment to the Constitution of the United States relative to the choosing of a President and Vice President of the United States” and am, with great consideration, and respect, 
               Sir, your most obedt. Servant
               
                  Thomas M:Kean 
               
            